         Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
    DWIGHT RUSSELL, ET AL.
        On behalf of themselves and all
        Others similarly situated,

           Plaintiffs,

    v.                                                            C.A. No. 4:19-CV-00226

    HARRIS COUNTY, TEXAS, ET AL.,
        Defendants.


       NON-PARTY FELONY JUDGES’ UNOPPOSED MOTION FOR AN ORDER
    AUTHORIZING DISCLOSURE AND USE OF DOCUMENTS, INFORMATION AND
                 DATA MADE CONFIDENTIAL BY STATUTE

TO THE HONORABLE UNITED STATES DISTRICT COURT LEE H. ROSENTHAL—

          The Felony Judges, 1 at this Court’s behest and with consent from the Parties, move for an

order authorizing disclosure and use of certain documents responsive to Plaintiffs’ Rule 45

subpoenas, given that those documents contain confidential criminal records of individuals that

are protected from dissemination by state and federal law. In order to resolve any question about

whether the Felony Judges are following applicable law, they request an order (1) stating that such

information is confidential criminal history information and (2) directing release of such

information without “confidential” designations under the current protective order (Dkt. No.

276).




1
 To include Judges Frank Aguilar, Abigail Anastasio, Ramona Franklin, Greg Glass, Nikita Harmon, Josh Hill, Kelli
Johnson, Robert Johnson, DaSean Jones, Hazel Jones, Jason Luong, Amy Martin, Chris Morton, Brock Thomas,
Hillary Unger, Herb Ritchie, Jesse McClure III, George Powell, Randy Roll, Te’iva Bell, Ana Martinez and Colleen
Gaido.


                                                       1
 Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 2 of 7




1. As part of their response to Plaintiffs’ discovery requests, prior to being dismissed from

   this case, the Felony Judges produced electronically stored information (ESI) that contains

   information about individual detainees and their criminal cases and/or criminal

   backgrounds in Harris County.

2. Following their dismissal, the Felony Judges received Rule 45 subpoenas from Plaintiffs,

   which, to the extent they are responded to, will likely require further ESI, or other

   documents, to be disclosed that contains information about individual detainees and their

   criminal cases and/or criminal backgrounds in Harris County.

3. The following state and federal statutes, among others, dictate the confidentiality of

   criminal history information and restrict its public disclosure:

       a. Texas Government Code §§ 411.076, 411.083-0851, 411.089-1410, and 511.142.

       b. Texas Family Code Chapter 58.

       c. 5 U.S.C.A. § 552(b)(7).

4. Under the cited provisions of the Texas Government Code, criminal history information is

   generally considered confidential and is not subject to release except to certain persons or

   agencies under certain conditions. See Tex. Gov’t Code §§ 411.083, 511.142. Section

   411.084 provides that criminal history information may be disclosed or used if, and only to

   the extent that, disclosure is authorized by statute or an order of a court of competent

   jurisdiction. Tex. Gov’t Code § 411.084. Sections 411.089 through 411.1410 contain

   further provisions on who may obtain criminal history information and to what uses they

   may put the information. Tex. Gov’t Code §§ 411.089-1410. Section 411.076 prohibits a

   court from disclosing “to the public any information contained in the court records that is




                                             2
 Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 3 of 7




   the subject of an order of nondisclosure of criminal history record information.” Tex.

   Gov’t Code § 411.076. The Texas Family Code Chapter 58 prohibits disclosure of law

   enforcement records concerning a child. The United States Code limits public access to

   criminal records where doing so risks disclosing the identity of a confidential informant. 5

   U.S.C.A. § 552(b)(7).

5. The cited provisions also carry criminal penalties and civil sanctions for the unauthorized

   release of criminal history information. See Texas Government Code §§ 411.085-0851.

6. The laws protecting dissemination of criminal history information support many important

   public police goals, among which are shielding the identity of confidential informants and

   protecting defendants from public disclosure of charges that may be sealed. Unauthorized

   disclosure of criminal history information may subject individuals whose case are later

   dismissed to unfair impediments in seeking employment, housing, credit, licensure, etc.

   See, e.g., Ex parte Wolf, 296 S.W.3d 160, 166-67 (Tex. Ct. App. 2009) (habeas petitioner,

   asserting his counsel was ineffective in failing to obtain pretrial diversion when he pled

   guilty to misdemeanor theft charges as college student, suffered collateral consequences,

   supporting habeas corpus jurisdiction, where he was unable to obtain employment in

   banking and securities industry because state agencies had made his criminal history record

   information available to other agencies).

7. Here, there is no way to determine whether the cases discussed in ESI and documents

   produced by the Felony Judges will become part of the permanent public record; while

   some may result in final convictions, others may be subject to dismissal, deferred

   prosecution, expungement, and/or orders of nondisclosure. There is also no way to




                                               3
      Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 4 of 7




         determine whether the defendants in such cases are currently, or will become, confidential

         informants.

    8. Plaintiffs contend the ESI and documents produced by the Felony Judges are or may

         become relevant to the Court’s determination in this matter. But, considering the above-

         cited confidentiality provisions and the protective order in this case (Dkt. No. 276), the

         Felony Judges are unable to disclose or use the documents without either confidentiality

         designations or an order from the Court.

    9. To prevent unlawful disclosure and the collateral consequences that may result therefrom,

         the Felony Judges have produced ESI with confidentiality designations, and will continue

         to do so absent grant of this Motion, pursuant to the protective order, Section 1 of which

         defines “Confidential Material” to include “(k) information made confidential by law.”

         Per Section 9 of the protective order, the addition of confidentiality designations acts to

         safeguard the ESI and documents produced by the Felony Judges, and the information

         contained therein, from disclosure outside the context of this lawsuit.

    10. At a recent discovery hearing on March 3, 2021, the Court indicated that it agreed with

         Plaintiffs’ counsel that the confidentiality designations applied to the ESI thus-far

         produced should be removed. The Felony Judges agreed to do so only upon entry of order

         from the Court. 2




2
  The protective order in this case requires the party disputing a confidentiality designation made pursuant to Section
1 to bring a motion to the Court. Dkt. No. 276 at 7-8. The Felony Judges have brought the present motion at the request
of this Court, however, they would ask that any future disputes be resolved pursuant to the protective order’s
requirements.


                                                          4
     Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 5 of 7




   11. Hence, the Felony Judges respectfully request that the Court issue an order authorizing the

       production of ESI and all other discoverable documents, which contain information

       protected by the statutes cited above, without confidentiality designations.

   12. Nothing in this Motion should be construed as a concession from the Felony Judges that

       the ESI marked, thus far, as confidential pursuant to section 1, subsection k of the

       protective order was marked incorrectly or that such information should not be considered

       confidential. Nor is it a concession that any future ESI and/or documents produced by the

       Felony Judges that contain such information should not be marked confidential.

   13. The Felony Judges assert that using an individual’s criminal history and information in

       public filings for litigious benefits deprives them of any privacy or respect, particularly

       where those individuals may have since made concerted efforts to either personally or

       legally distance themselves from such previous missteps. The Felony Judges make this

       motion only because Plaintiffs have expressed an unwillingness to agree that such

       information is confidential, and this Court has indicated it intends to require the Felony

       Judges to remove the confidentiality designations.

   14. The Felony Judges and the Parties have conferred, and there is no opposition to the

       requested relief sought herein.

                                         CONCLUSION

       The Felony Judges, with consent from the Parties, request that this Court enter an order

permitting disclosure and use of ESI and documents produced by the Felony Judges without

“confidential” designations notwithstanding that they may contain information protected from

dissemination under state and federal law.




                                                5
Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 6 of 7




 Dated: March 16, 2021.

                                  Respectfully submitted.

                                  KEN PAXTON
                                  Attorney General of Texas

                                  BRENT WEBSTER
                                  First Assistant Attorney General

                                  GRANT DORFMAN
                                  Deputy First Assistant Attorney General

                                  SHAWN COWLES
                                  Deputy Attorney General for Civil Litigation

                                  SHANNA MOLINARE
                                  Assistant Attorney General
                                  Chief, Law Enforcement Defense Division

                                  /s/ Courtney Corbello
                                  COURTNEY CORBELLO
                                  Attorney in Charge
                                  Assistant Attorney General
                                  Texas State Bar No. 24097533
                                  Southern District ID 3089117
                                  Courtney.corbello@oag.texas.gov

                                  /s/ Landon A. Wade
                                  LANDON A. WADE
                                  Assistant Attorney General
                                  Texas State Bar No. 24098560
                                  Southern Distr. No. 3503435
                                  Landon.Wade@oag.texas.gov

                                  /s/ Jonathan M. Pena
                                  JONATHAN PENA
                                  Assistant Attorney General
                                  Texas State Bar No. 24110207
                                  Southern Distr. No. 3350256
                                  Jonathan.Pena@oag.texas.gov




                                  6
     Case 4:19-cv-00226 Document 435 Filed on 03/16/21 in TXSD Page 7 of 7




                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  Law Enforcement Defense Division
                                                  P.O. Box 12548, Capitol Station
                                                  Austin, Texas 78711
                                                  (512) 463-2080 / (512) 370-9410 (Fax)

                                                  Counsel for the Felony Judges

                                 CERTIFICATE OF CONFERENCE

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that I
have met and conferred in good faith with Plaintiffs’ counsel via email on March 10, 2021,
concerning the relief sought in this motion. Plaintiffs are unopposed to the relief sought in this
motion.
                                                 /s/ Courtney Corbello
                                                 CORTNEY CORBELLO
                                                 Assistant Attorney General

                                 NOTICE OF ELECTRONIC FILING

       I, COURTNEY CORBELLO, Assistant Attorney General of Texas, certify that I have
electronically submitted for filing, a true and correct copy of the above and foregoing in accordance
with the Electronic Case Files system of the United States District Court for the Southern District
of Texas, on March 16, 2021.
                                                    /s/ Courtney Corbello
                                                    CORTNEY CORBELLO
                                                    Assistant Attorney General


                                    CERTIFICATE OF SERVICE

        I, COURTNEY CORBELLO, Assistant Attorney General of Texas, do hereby certify that a
true and correct copy of the above and foregoing has been served directly to all counsel on record
by the Electronic Case Files System of the Southern District of Texas on March 16, 2021.

                                                  /s/ Courtney Corbello
                                                  CORTNEY CORBELLO
                                                  Assistant Attorney General




                                                 7
